NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANTONIO ARGUETA-                            No.   15-73792
CHAVARRIA, AKA Jose Argueta,
                                                 Agency No. A201-174-433
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 16, 2019**
                                 San Diego, California

Before: HURWITZ, OWENS, and LEE, Circuit Judges.

      Jose Antonio Argueta-Chavarria, a native and citizen of El Salvador, seeks

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from the decision of an Immigration Judge (“IJ”) denying him asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     The BIA did not err in concluding that Argueta does not qualify for

the “extraordinary circumstances” exception to the one-year filing deadline for

asylum. See 8 U.S.C. §§ 1158(a)(2)(B) (stating that an asylum applicant must

“demonstrate[] by clear and convincing evidence that the application has been filed

within 1 year after the date of the alien’s arrival in the United States”),

1158(a)(2)(D) (providing an exception to the one-year bar if the applicant

“demonstrates . . . extraordinary circumstances relating to the delay”). Argueta

argues that he qualifies for the exception because he did not know about the

deadline and lacked the resources to become familiar with immigration law.

However, ignorance of the law is insufficient to establish extraordinary

circumstances. See Antonio-Martinez v. INS, 317 F.3d 1089, 1093 (9th Cir. 2003).

And despite Argueta’s contention, Cheek v. United States, 498 U.S. 192 (1991),

“did not purport to speak to the mens rea requirement of other federal statutes

where willfulness is not an element of the crime.” United States v. Gay, 967 F.2d

322, 327 (9th Cir. 1992).

      2.     The BIA also did not err in determining that Argueta failed to

establish eligibility for withholding of removal. For starters, substantial evidence

supports the BIA’s conclusion that the harm he suffered did not rise to the level of

persecution. See Mashiri v. Ashcroft, 383 F.3d 1112, 1118 (9th Cir. 2004) (stating


                                           2
the standard of review). Argueta’s single beating by the Mara Salvatrucha gang

and subsequent harassment and threats, while serious and regrettable, do not

compel the conclusion that he suffered past persecution. See Hoxha v. Ashcroft,

319 F.3d 1179, 1182 (9th Cir. 2003) (explaining that harassment and “one incident

of physical violence” are not “so severe as to compel a finding of past

persecution,” especially where “there is no evidence indicating that the incident

was officially sponsored”).

      Moreover, Argueta did not present sufficient evidence that he is a member of

a particular social group comprised of “young men who have presented statements

to the police against the gangs or have taken concrete steps opposing the gangs.”

Although this court has left the door open for “persons taking concrete steps to

oppose gang membership and gang authority” to constitute a particular social

group, “the agency must make a case-by-case determination as to whether the

group is recognized by the particular society in question.” Pirir-Boc v. Holder,

750 F.3d 1077, 1084 (9th Cir. 2014). Here, the BIA performed the required

evidence-based inquiry and concluded that Argueta did not provide any evidence

about whether Salvadoran society would recognize his proposed group “as a

discrete class of persons.” Reyes v. Lynch, 842 F.3d 1125, 1134 (9th Cir. 2016)

(citation omitted). Thus, Argueta failed to show that his proposed social group was




                                         3
“defined with particularity.” Id. at 1131 (citation omitted).1

      3.     Finally, substantial evidence supports the BIA’s determination that

Argueta does not qualify for CAT protection. See Mashiri, 383 F.3d at 1118

(stating the standard of review). Argueta has not presented any evidence that he

fears severe pain or suffering “inflicted by or at the instigation of or with the

consent or acquiescence of a public official or other person acting in an official

capacity.” 8 C.F.R. § 208.18(a)(1). Thus, he has not established that “it is more

likely than not” that he would be tortured if removed to El Salvador. 8 C.F.R.

§ 208.16(c)(2).

      PETITION FOR REVIEW DENIED.




      1
             Because Argueta’s opening brief did not specifically challenge the
BIA’s conclusions that he failed to establish (1) a clear probability of future
persecution or (2) that he was persecuted on account of an anti-gang political
opinion, he has waived review of these issues. See Singh v. Ashcroft, 361 F.3d
1152, 1157 n.3 (9th Cir. 2004). While we still have discretion to reach these issues
because the government briefed them, see id., we decline to exercise our discretion
here.

                                           4